[Cite as State v. Davies, 2020-Ohio-2993.]


                                     IN THE COURT OF APPEALS

                                 ELEVENTH APPELLATE DISTRICT

                                     ASHTABULA COUNTY, OHIO


 STATE OF OHIO,                                     :        OPINION

                   Plaintiff-Appellee,              :
                                                             CASE NO. 2019-A-0067
         - vs -                                     :

 ROBERT R. DAVIES,                                  :

                   Defendant-Appellant.             :


 Civil Appeal from the Ashtabula County Court, Western District, Case No. 2017 MI 00025
 W.

 Judgment: Affirmed.


 Cecilia M. Cooper, Ashtabula County Prosecutor, and Shelley M. Pratt, Assistant
 Prosecutor, 25 West Jefferson Street, Jefferson, Ohio 44047 (For Plaintiff-Appellee).

 Robert Davies, pro se, 7455 Harmon Road, Conneaut, Ohio 44030. (Defendant-
 Appellant).



THOMAS R. WRIGHT, J.

        {¶1}      Appellant, Robert R. Davies, was convicted of a misdemeanor in April 2000.

Twelve years later, due to a flawed complaint, his conviction was vacated and the case

was dismissed. Appellant therefore moved for reimbursement of fines and costs which

was overruled. Appellant did not appeal.

        {¶2}      Thereafter, appellant moved the trial court to vacate its order overruling his

motion for reimbursement. That motion was overruled and appellant appeals assigning
the following as error:

       {¶3}   “The trial court erred in denying appellant’s motion to vacate the judgment

denying return of fines and court costs.”

       {¶4}   Appellant could have appealed the trial court’s order denying his motion for

reimbursement, but did not. Res judicata bars litigating in any proceeding, except a direct

appeal, any defense or claimed lack of due process that could have been raised on direct

appeal. State v. Hall, 11th Dist. Trumbull No. 2008-T-0051, 2009-Ohio-6379, ¶ 33,

quoting State v. Szefcyk, 77 Ohio St. 3d 93, 671 N.E.2d 233 (1996), syllabus. Stated

otherwise, a motion to vacate may not be used as a substitute for appeal. State v. Weese,

9th Dist. Medina Nos. 2742-M and 2760-M, 1998 WL 239977 (May 13, 1998). Moreover,

reimbursement of fines and costs after reversal and dismissal is a due process issue.

Nelson v. Colorado,137 S.Ct. 1249, 197 L. Ed. 2d 611 (2017).

       {¶5}   Because appellant’s motion to vacate is barred by res judicata, his

assignment of error lacks merit. The trial court’s judgment is affirmed.



MATT LYNCH, J.,

MARY JANE TRAPP, J.,

concur.




                                            2